Citation Nr: 0827815	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  04-24 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for prostate cancer.  

2.  Entitlement to service connection for Graves' 
disease/hyperthyroidism.  

3.  Entitlement to service connection for dental disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2003 and October 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  The veteran's 
participation in Operation Ivy in 1952, and resulting 
exposure to ionizing radiation from nuclear bomb testing, are 
indicated by the evidence of record.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).  (The issue of entitlement to service connection for 
dental disability will be addressed in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  By a December 1999 rating decision, the RO denied service 
connection for prostate cancer; the veteran did not appeal.  

2.  Some of the evidence received since the December 1999 
rating decision is new and relates to an unestablished fact 
necessary to substantiate the claim; it raises a reasonable 
possibility of substantiating the claim.  

3.  The veteran's prostate cancer is not related to military 
service, including to ionizing radiation to which he was 
exposed.  

4.  The veteran's Graves' disease/hyperthyroidism is not 
related to military service, including to his exposure to 
ionizing radiation.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for prostate cancer, 
claimed as a result of exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304, 20.302, 20.1103 (2007).  

2.  The veteran does not have prostate cancer that is a 
result disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.311 (2007).

3.  The veteran does not have Graves' disease/hyperthyroidism 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2002, and January and July 2004.  Specifically regarding VA's 
duty to notify, the notifications to the veteran apprised him 
of what the evidence must show to establish entitlement to 
the benefits sought, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  By separate 
correspondence dated in March 2006, the veteran was apprised 
of the criteria for assigning disability ratings and for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the 
VA regulations.  

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.  Specifically, the initial 
notification related to the prostate cancer issue was 
incomplete in that, while it did inform the veteran of the 
requirement that new evidence be submitted in order to reopen 
this previously denied claim, it did not indicate that the 
new evidence must be material to the claim, and did not 
define the terms "new" and "material."  The Board notes, 
however, that subsequent RO actions informed the veteran as 
regards new and material evidence, including defining the 
terms.  The prostate cancer issue was subsequently 
readjudicated twice, in a SOC and a SSOC.  As a consequence, 
any timing errors have been cured by the RO's subsequent 
actions and readjudications.  Id. 

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured expert medical opinions in furtherance 
of his claims.  VA has no duty to inform or assist that was 
unmet. 

II.  Prostate Cancer

The veteran claims that he has prostate cancer as a result of 
having been exposed to ionizing radiation due to his 
participation in Operation Ivy, which involved the detonation 
of nuclear weapons in testing in the Pacific Ocean in 
November 1952.  See 38 C.F.R. § 3.311.  The veteran's 
exposure to radiation during these tests is not at issue, as 
his presence during Operation Ivy has been confirmed by the 
Defense Threat Reduction Agency (DTRA) in multiple letters to 
VA in connection with these claims.  

The veteran's SMRs show no complaint or treatment related to 
any cancer.  The record shows that the veteran was diagnosed 
with prostate cancer in 1997.  

An initial report from DTRA, in September 1999, reported that 
a scientific dose reconstruction indicated that the veteran 
would have received a probable dose of 0.057 rem gamma (0.1 
rem rounded) (upper bound of 0.2 rem gamma).  The DTRA report 
also noted that, due to the veteran's distance of the 
veteran's unit to ground zero, he had virtually no potential 
for exposure to neutron radiation.  A scientific 
reconstruction report indicated that the veteran had no 
potential for internal exposure based on his unit's 
activities.  The application of this report's methodology to 
the prostate indicated that his (50-year) committed dose 
equivalent was 0.0 rem.  

An October 1999 letter from S.M., M.D., the VA Chief Public 
Health and Environmental Hazards Officer, which cited the 
above dose estimates for the veteran, and noted that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established, 
opined that it was unlikely that the veteran's prostate 
cancer could be attributed to exposure to ionizing radiation.  

The United States Court of Veterans Appeals (Court) has 
indicated that service connection for conditions claimed to 
be due to exposure to ionizing radiation in service can be 
established in any of three different ways.  See Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 21 
types of cancer (not including prostate cancer) that are 
presumptively service connected under 38 U.S.C.A. § 1112(c) 
(West 2002 & Supp. 2008).  Second, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service," a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d at 1043.  And third, service 
connection can be established under section 3.303(d) with the 
assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is one of the 
"radiogenic diseases" listed in section 3.311(b).    

Service connection for prostate cancer as a result of 
exposure to ionizing radiation was denied in a rating 
decision dated in December 1999.  Even though prostate cancer 
is listed as one of the radiogenic diseases that may be 
induced by ionizing radiation, service connection was denied 
because the veteran's level of radiation exposure was of such 
a low level that, as Dr. M. opined, it was unlikely that the 
veteran's prostate cancer could be attributed to exposure to 
ionizing radiation.  The veteran did not appeal the RO's 
December 1999 denial of service connection, and that decision 
thus became final.  

The RO subsequently reopened the veteran's prostate cancer 
claim on receipt of new and material evidence, but denied the 
claim on the merits in a readjudication reported in the SSOC 
issued in March 2008.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A detailed recitation of the evidence of record at the time 
of the December 1999 denial of service connection for 
prostate cancer is not necessary here because, as will be 
seen, the Board finds that new and material evidence has been 
received sufficient to reopen the veteran's claim.  

As the RO informed the veteran in the SOC dated in July 2004, 
the National Research Council issued findings in May 2003 
that were critical of upper bound radiation doses for 
atmospheric test participants prepared by DTRA.  Based on 
this report, VA conducted a special review of previously 
denied claims that were based on atmospheric nuclear test 
participation.  As a result, a revised Radiation Dose 
Assessment (RDA) was prepared for the veteran.  In a March 
2007 letter, DTRA reported that the veteran's mean total 
external gamma dose was estimated to have been 0.075 rem; 
upper bound gamma dose was 0.19 rem.  The mean total external 
neutron dose was 0.0 rem; upper bound neutron dose was 0.0 
rem.  The internal committed alpha dose to the thyroid was 
calculated to be 0.00 rem; upper bound committed alpha dose 
to the thyroid was 0.00 rem.  Internal committed beta plus 
gamma dose to the thyroid was assessed to be 0.073 rem; upper 
bound committed beta plus gamma dose to the thyroid was 0.73 
rem.  Internal committed dose to the prostate (alpha) was 4.5 
rem.  Internal committed dose to the prostate (beta plus 
gamma) was 2 rem.  

As the DTRA noted in its letter, the recalculation of 
radiation exposure established conservative theoretical 
maximum doses using revised criteria that resulted in much 
higher calculated maximum doses than the doses that had been 
estimated in previous radiation dose assessments.  The 
resulting dose estimates took into account individual 
veterans' inputs, and were based on worst-case parameters and 
assumptions, not all of which the veteran may have 
encountered.  The new calculations ensured that the reported 
doses are not less than actual doses, and resulted in 
assuring the veteran the maximum benefit of the doubt.  

In light of the fact that this revised RDA was not of record 
at the time of the earlier denial of service connection for 
prostate cancer, and that the revised RDA is material to the 
issue of service connection for the veteran's prostate cancer 
claimed as due to exposure to ionizing radiation during 
active military service, the Board finds that new and 
material evidence to reopen the veteran's claim of service 
connection for prostate cancer has been presented; to this 
limited extent, the appeal is granted.  

When this new and material evidence was received by the RO, 
it then requested an opinion from the VA Director of 
Compensation and Pension Service, the VA Under Secretary for 
Benefits' designee, as to whether it is at least as likely as 
not that the veteran's prostate and skin cancers (not on 
appeal here), and hyperthyroidism resulted from exposure to 
ionizing radiation in service.  

The November 2007 response, which relied on an attached 
October 2007 detailed assessment by L.D., M.S.P.H., M.D., 
concluded that, while it is likely that the veteran's skin 
cancer can be attributed to his exposure to ionizing 
radiation, there is no reasonable possibility that the 
veteran's prostate cancer and hyperthyroidism were the result 
of such exposure.  

Dr. D.'s detailed assessment noted that cited medical 
literature showed that the sensitivity of the prostate to 
radiation carcinogenesis appears to be relatively low and not 
clearly established.  An interactive computer program of the 
National Institute for Occupational Safety and Heath (NIOSH) 
was used to estimate the likelihood that exposure to ionizing 
radiation was responsible for the veteran's prostate cancer.  
The computer model showed that there was only a 10.53 percent 
probability that the prostate cancer was caused by exposure 
to ionizing radiation.  

Also of record are statements from the veteran's private 
medical care providers.  An October 2002 letter from J.B., 
M.D., stated that the veteran had been diagnosed and treated 
for prostate cancer.  Dr. B. noted that it is a well known 
fact that ionizing radiation predisposes to many types of 
cancer, but also stated that he had no specific information 
linking the veteran's prostate cancer to radiation.  In a 
September 2006 letter, Dr. B. noted that the prostate cancer 
is known to be increased in likelihood by radiation and that 
the veteran's overactive thyroid hyperthyroidism may be 
caused by radiation.  

As noted, service connection for conditions claimed to be due 
to exposure to ionizing radiation in service can be 
established in any of three different ways:  (1) based on 
presumptive service connection; (2) based on a showing that 
the disease or malady was incurred during or aggravated by 
service, or (3) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is one of the "radiogenic diseases" listed in 
section 3.311(b).  Ramey, supra.  

Here, because the veteran's prostate cancer is not among 
those diseases listed in 38 C.F.R. § 3.309 as having been 
found to be specific to radiation-exposed veterans, service 
connection on a presumptive basis is not warranted.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Here, while there is evidence of a current 
diagnosis of prostate cancer, which was not diagnosed until 
1997, more than 40 years after his separation from active 
duty, there is no evidence of an in-service incurrence or 
aggravation of any cancer, and there is no credible medical 
evidence of a nexus between the veteran's prostate cancer and 
his military service.  Service connection on a direct basis 
is therefore not warranted.  

Finally, as regards the application of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, the Board notes 
that this regulation provides that, if the veteran's prostate 
cancer has become manifest five years or more after radiation 
exposure, before the claim may be adjudicated, it must be 
referred to the VA Under Secretary for Benefits for further 
consideration as defined by the regulation.  As noted, the RO 
did refer the claim to the VA Under Secretary for Benefits' 
designee, who determined that there is no reasonable 
possibility that the veteran's prostate cancer and 
hyperthyroidism were the result of his exposure to ionizing 
radiation. 

The Board has considered the "positive evidence" submitted 
in the form of supportive letters from the veteran's private 
physicians.  However, none of these letters is probative 
because none of the opinions provided are substantiated by 
any clinical data or rationale.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (without supporting clinical data or 
other rationale, doctor's opinion simply was too speculative 
to provide the degree of certainty required for medical 
opinion).  Moreover, in light of the evidence provided by Dr. 
D.'s detailed analysis of the revised Radiation Dose 
Assessment, described in the preceding section, it is clear 
to the Board that the veteran's private physician's 
statements are not supported by the scientific evidence, and 
must therefore be discounted.  

Thus, the Board finds that service connection cannot be 
established for the veteran's prostate cancer, claimed to be 
due to exposure to ionizing radiation, utilizing any of the 
three ways permitted by law.  See Ramey, supra.  
Additionally, no prostate cancer was manifested to a 
compensable degree within a year of separation from active 
military service.  38 C.F.R. §§ 3.307, 3.309(a).

III.  Graves' Disease/Hyperthyroidism

The veteran contends that his diagnosed Graves' 
disease/hyperthyroidism, was caused by his exposure to 
ionizing radiation during his participation in Operation Ivy.  
The record shows that the veteran was seen beginning in early 
2003 with complaints of abdominal pain and weight loss.  He 
was subsequently diagnosed with thyroid-related 
abnormalities.  A June 2003 report from his private physician 
noted that the veteran reported no previous thyroid problems.  

An August 2004 letter from Dr. B. noted that the veteran had 
been diagnosed with hyperthyroidism in March 2003, that he 
was treated with radioactive iodine to destroy the thyroid 
gland, that he later required medication to further suppress 
his thyroid, and that he was subsequently started on thyroid 
replacement, which he will require for the remainder of his 
life.  Dr. B. gave as his medical opinion that the veteran's 
exposure to radiation is likely related to his thyroid 
problems.  He added that it is quite well understood that 
radiation can lead to changes in the thyroid, such as thyroid 
cancer.  While the veteran did not have thyroid cancer, Dr. 
B. noted that "in theory" the radiation may also induce 
other changes such as hyperthyroidism.  In a September 2006 
letter, Dr. B. noted that the veteran's overactive thyroid 
hyperthyroidism may be caused by radiation.  

The October 2007 assessment from VA's Dr. D., discussed in 
the preceding section, noted that the NIOSH computer program 
does not include hyperthyroidism or Graves' Disease.  Citing 
to a medical treatise on the subject, Dr. D. noted, that 
hyperthyroidism has been reported after x-ray therapy to the 
neck, but only rarely, and that an increased risk for Graves' 
disease after radiation therapy also has been found.  Dr. D. 
also noted a Japanese study that was suggestive of an 
association between radiation dose and Graves' disease, but 
noted that this finding was not statistically significant 
because the study estimated that there may be less than a one 
percent likelihood that hyperthyroidism could have been 
caused by the radiation dose the veteran received.  Dr. D. 
therefore concluded that it is unlikely that the veteran's 
hyperthyroidism can be attributed to exposure to ionizing 
radiation in service.  

Also of record is an article downloaded from the Worldwide 
Web that suggests that there is a connection between 
radiation exposure and Graves' disease.  The brief article 
only summarized existing evidence of such a connection.  One 
study reported the annual incidence in English men was less 
than 10 per 100,000, an incidence of only 0.01 percent.  The 
article also noted that there was evidence of a connection 
between therapeutic radiation and Graves' disease.  Also 
cited was an increased incidence of Graves' disease in 
children exposed to radiation resulting from the Chernobyl 
accident, though no numbers were presented.  Finally, a study 
related to radiation at the Hanford nuclear facility in 
Washington state found that six of 1569 men in the study were 
diagnosed with Graves' disease.  The article noted that this 
represented a rate of incidence that was 40 to 80 times that 
in the general population, but was still only 0.4 percent.  

As noted in the previous section, the Court has held that 
service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways:  (1) based on presumptive 
service connection; (2) based on a showing that the disease 
or malady was incurred during or aggravated by service, or 
(3) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
one of the "radiogenic diseases" listed in section 
3.311(b).   Ramey, supra.  

Graves' disease and hyperthyroidism are not among those 
diseases listed in 38 C.F.R. § 3.309(d) as having been found 
to be specific to radiation-exposed veterans, service 
connection on a presumptive basis is not warranted.  While 
cancer of the thyroid is listed in 38 C.F.R. § 3.309(d) as a 
disease found to be specific to radiation-exposed veterans, 
the record does not show that the veteran has, or ever has 
had, cancer of the thyroid.  

As noted, service connection requires (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Caluza, supra.  Here, while there is 
evidence of a current diagnosis of Graves' 
disease/hyperthyroidism, which was not diagnosed until 2003, 
nearly 50 years after his separation from active duty, there 
is no evidence of an in-service incurrence or aggravation of 
any cancer, and there is no credible medical evidence of a 
nexus between the veteran's Graves' disease/hyperthyroidism 
and his military service.  Service connection on a direct 
basis is therefore not warranted.  

Finally, as regards the application of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, as noted in the 
preceding section, the RO referred the claim to the VA Under 
Secretary for Benefits' designee, who determined that there 
is no reasonable possibility that the veteran's 
hyperthyroidism was the result of his exposure to ionizing 
radiation.  

The Board has considered the "positive evidence" submitted 
by or on behalf of the veteran, but finds that none of it is 
probative.  Regarding the letters from the veteran's treating 
physician, the Board finds them not probative in the absence 
of any clinical data or rationale to support the conclusions 
provided.  See Bloom, supra.  As noted, Dr. B.'s opinions 
were couched in terms of "in theory" and "may also induce 
other changes such as hyperthyroidism."  Moreover, while Dr. 
D.'s analysis of the revised Radiation Dose Assessment noted 
that hyperthyroidism has rarely been reported after x-ray 
therapy to the neck, no mention was made of a nexus between 
hyperthyroidism and exposure to non-x-ray radiation.  Again, 
in light of the detailed and well-documented analysis of Dr. 
D., the Board finds that the veteran's private physician's 
statements are not supported by the scientific evidence, and 
must therefore be discounted.  The Board also finds the 
article provided by the veteran to not be probative because 
it is not related to the veteran specifically, and, more 
importantly, it shows only very low statistical probabilities 
of any relationship between exposure to ionizing radiation 
and Graves' disease.  

Thus, the Board finds that service connection cannot be 
established for the veteran's Graves' 
disease/hyperthyroidism, claimed to be due to exposure to 
ionizing radiation, utilizing any of the three ways permitted 
by law.  See Ramey, supra.  Additionally, no such disease was 
manifested to a compensable degree within a year of 
separation from active military service.  38 C.F.R. §§ 3.307, 
3.309(a).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these two service connection claims.  The 
veteran does not have prostate cancer, or Graves' 
disease/hyperthyroidism that are traceable to his exposure to 
ionizing radiation during active military service.  


ORDER

Entitlement to service connection for prostate cancer is 
denied.  

Entitlement to service connection for Graves' 
disease/hyperthyroidism is denied.  


REMAND

The veteran claims that he lost many teeth and suffered many 
dental caries due to his exposure to ionizing radiation in 
service.  He claimed service connection for the purpose of 
receiving dental treatment.  However, the RO noted in its 
January 2003 rating decision that a copy of a 1954 dental 
rating was being forwarded to the VA Medical Center (VAMC) in 
Minneapolis, and that the VAMC would determine the veteran's 
eligibility for treatment.  

The RO referred to service connection for treatment purposes 
as well as service connection for compensation purposes in 
its later actions, such as in a May 2006 statement of the 
case.  Nevertheless, it did not refer to the provisions of 
38 C.F.R. § 17.161, which dictate the manner in which certain 
classes of claimants will be treated.  If the RO intended to 
adjudicate a claim of service connection for treatment 
purposes, as it had in 1954, this was not made clear to the 
claimant.  (The Board recognizes that outpatient dental 
treatment is to be authorized by the Chief of Dental 
Services; however, if the RO has intended to determine the 
question of service connection for treatment purposes, this 
should be made clear to the veteran, especially in light of 
the 1954 decision that appears to identify several teeth that 
were incurred in or aggravated by service.)  

This issue is REMANDED for the following actions:

The agency of original jurisdiction 
should consider the 1954 dental rating 
decision and inform the veteran of the 
meaning of this decision regarding his 
request for treatment.  He should be made 
aware of the provisions of 38 C.F.R. 
§ 17.161 and be placed on notice of how 
he may be service connected for treatment 
purposes.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


